Citation Nr: 1016577	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-08 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an increased disability rating for anxiety 
disorder, evaluated as 50 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  A December 2004 rating decision assigned an 
increased 50 percent evaluation for psychoneurosis, anxiety 
type, manifested by nervous stomach, effective from October 
2, 2003, the date of the increased rating claim.  A September 
2005 rating decision confirmed and continued the 50 percent 
rating for the Veteran's service-connected psychoneurosis, 
and denied entitlement to a TDIU.  A November 2005 Decision 
Review Officer decision recharacterized the Veteran's 
psychoneurosis as anxiety disorder and continued the 50 
percent disability evaluation.  It also granted the Veteran a 
separate, 10 percent disability evaluation for GERD, 
effective October 2, 2003.  

In an April 2009 decision, the Board denied an initial 
disability rating in excess of 10 percent for GERD, an 
evaluation in excess of 50 percent for anxiety disorder, and 
entitlement to a TDIU.  The Veteran appealed the denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  The parties submitted a Joint Motion to Vacate and 
Remand (Joint Motion) in February 2010.  By order dated in 
February 2010, the Court granted the Joint Motion and 
remanded the matter for compliance with its instructions.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Joint Motion observes that the Board's April 2009 
decision failed to adequately explain its finding that the 
Veteran did not have the symptoms required for a 30 percent 
evaluation for GERD.  The Joint Motion also notes that the 
report of a May 2007 VA examination stated that further 
testing of the Veteran should be performed since he continued 
to have strong subjective complaints of persistent or 
refractory symptoms of GERD while on daily medication.  In 
this regard, the Board points out that the May 2007 VA 
examination report recommended several additional tests.

The Joint Motion also observes that the Board's April 2009 
decision erred by not remanding the claim for an increased 
evaluation for an anxiety disorder to obtain VA treatment 
records dated since March 2007 from the Northampton VA 
Medical Center (VAMC) in Leeds, Massachusetts.  

The Joint Motion also observes that the Board erred in 
relying on 2005 and 2007 VA examination reports when it 
denied a TDIU.  The Joint Motion states that these reports 
did not include any opinion on the Veteran's employability.  
In this regard, the Board points out that the Veteran 
contends that he is unemployable due to his service-connected 
psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for 
the Veteran dated after March 2007 from 
the Northampton VAMC in Leeds, 
Massachusetts.  

2.  Schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the Veteran's service-
connected GERD.  The claims file must be 
made available to the examiner.  As 
recommended by the May 2007 VA 
examination report, the VA examination 
should include: (1) a test for 
Helicobacter pylori status by serology 
testing; (2) a stress test for evaluation 
of any cardiac etiology for substernal 
chest pain with pain radiation to the 
left arm and left shoulder; (3) 
ambulatory Esophageal pH recording (24 
hour) to rule out esophageal 
hypersensitivity or functional bowel 
diseases; and (4) motility studies to 
evaluate functional GI deficiency rather 
than anatomic dysfunction.  

The VA examiner is also requested to 
address whether it is at least as likely 
as not (50 percent or more likelihood) 
that the Veteran's service-connected 
GERD, alone, or in conjunction with his 
other service-connected disabilities, 
renders him unable to secure or follow a 
substantially gainful occupation.  

A complete rationale for all opinions 
expressed must be provided.  

3.  Schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the Veteran's service-
connected anxiety disorder.  The claims 
file must be made available to the 
examiner.  The VA examiner is also 
requested to address whether it is at 
least as likely as not (50 percent or 
more likelihood) that the Veteran's 
service-connected anxiety disorder, 
alone, or in conjunction with his other 
service-connected disabilities, renders 
him unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for all opinions 
expressed must be provided.  

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


